DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/5/2021 has been entered.
Response to Amendment
Applicant’s amendments to the claims, filed 11/5/2021, are accepted and appreciated by the examiner.
Response to Arguments
Applicant’s arguments filed 6/26/2017 have been fully considered.  With regards to the 35 U.S.C.§112(a), rejection Applicant’s amendments have address the issue and is therefore withdrawn.  Regarding the 35 U.S.C. 101 and 104 Rejection Applicant’s 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
With respect to claim 1, the following limitations 
calculating normal daily temperatures in the geographic area for each day of a forecasting period using historical, weather data from at least one previous year for the geographic area
smoothing the normal daily temperatures in the geographic area during the forecasting period;
determining a seasonal transition threshold by determining the smoothed normal daily temperature in the geographic area during a time period that includes a default day of transition from the one annual season to the next annual season; 
identifying forecasted daily temperatures in the geographic area during the forecasting period;
comparing the forecasted daily temperatures in the geographic area during the forecasting period with the seasonal transition threshold for the geographic area; and
identifying the transition from the one annual season to the next annual season in the geographic area by identifying a time period during which the forecasted daily temperatures in the geographic area meet or exceed the seasonal transition threshold for the geographic area
in claim 1 recite a judicial exception and are directed to an abstract idea and would fall under “Mental Processes” grouping of abstract ideas, as described by Applicant’s disclosure in Fig. 3 and Fig. 5.
Accordingly, the claim recites an abstract idea.	Next, the judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements
generating for display, in a user interface, a color-coded map of the geographic area, wherein the color-coding of the map is based on the time-period of the transition	This limitation is viewed as insignificant extrasolution activity.  Furthermore the courts have recognized the following computer functions as well-understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity.  	Performing repetitive calculations, Flook, 437 U.S. at 594, 198 USPQ2d at 199 (recomputing or readjusting alarm limit values); Bancorp Services v. Sun Life, 687 F.3d 1266, 1278, 103 USPQ2d 1425, 1433 (Fed. Cir. 2012) ("The computer required by some of Bancorp’s claims is employed only for its most basic function, the performance 
	Mere Data Gathering:  
	i. Performing clinical tests on individuals to obtain input for an equation, In re Grams, 888 F.2d 835, 839-40; 12 USPQ2d 1824, 1827-28 (Fed. Cir. 1989); 
	ii. Testing a system for a response, the response being used to determine system malfunction, In re Meyers, 688 F.2d 789, 794; 215 USPQ 193, 196-97 (CCPA 1982); (See MPEP 2106.05(g))
	iii. Presenting offers to potential customers and gathering statistics generated based on the testing about how potential customers responded to the offers; the statistics are then used to calculate an optimized price, OIP Technologies, 788 F.3d at 1363, 115 USPQ2d at 1092-93;
	Selecting a particular data source or type of data to be manipulated:
	iii. Selecting information, based on types of information and availability of information in a power-grid environment, for collection, analysis and display, Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354-55, 119 USPQ2d 1739, 1742 (Fed. Cir. 2016);
	Insignificant application:
	ii. Printing or downloading generated menus, Ameranth, 842 F.3d at 1241-42, 120 USPQ2d at 1854-55.The claims simply implements the abstract idea on a generic software or merely using the generic software as a tool to perform an abstract idea.
As such Examiner does NOT view that independent claim 1:
Improve the functioning of a computer, or to any other technology or technical field 
Apply the judicial exception with, or by use of, a particular machine. See MPEP 2106.05(b) 
Effect a transformation or reduction of a particular article to a different state or thing. See MPEP 2106.05(c)  
Apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception. See MPEP 2106.05(e) and Vanda Memo.
Moreover, Examiner views the claim to be merely generally linking the use of the judicial exception to any method of forecasting transition of seasons. 	The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element is viewed as insignificant extra-solution activity to the generic method of data gathering in a conventional way and, therefore, does not provide an inventive concept.
Examiner further notes that such an additional element is viewed to be well known routine and conventional as evidenced by 
Cook, 2010/0140938
Jones, 2017/0308915
Smith, 2003/0004780


With respect to claim 11, the following limitations 
forecasting a transition from one of four annual seasons to the next annual season in a geographic area
calculates normal daily temperatures in the geographic area for each day of a forecasting period using; 
smooths the normal daily temperatures in the geographic area during the forecasting period;
determines a seasonal transition threshold by determining the smoothed normal daily temperature in the geographic area during a time period that includes a default day of transition from the one annual season to the next annual season; 
identifies forecasted daily temperatures in the geographic area during the forecasting period;
compares the forecasted daily temperatures in the geographic area during the forecasting period with the seasonal transition threshold for the geographic area; and 
identifies the transition from the one annual season to the next annual season in the geographic area by identifying a time period during which the forecasted daily temperatures in the geographic area meet or exceed the seasonal transition threshold for the geographic area.
in claim 11 recite a judicial exception and are directed to an abstract idea and would fall under “Mental Processes” grouping of abstract ideas, as described by Applicant’s disclosure in Fig. 3 and Fig. 5.
Accordingly, the claim recites an abstract idea.	Next, the judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements
a historical weather database that stores historical weather data for the geographic area
a weather analysis unit
a user interface that generates for display a color-coded map of the geographic area, wherein the color-coding of the map is based on the time-period of the transition
First, the additional element 
a historical weather database that stores historical weather data for the geographic area
recites a database which is viewed as being directed to generic software and recited at a high-level of generality (i.e. non-specific in how the data is stored that set this particular claim apart from others) such that it amounts no more than a mere  database necessary to implement the abstract idea, and is found to be insignificant 
Second, the additional element 
a weather analysis unit 
is viewed as such that it amounts no more than mere instructions to apply the exception using a generic computer component to perform abstract mathematical operations.
Third, the additional element 
a user interface that generates for display a color-coded map of the geographic area,
wherein the color-coding of the map is based on the time-period of the transition recites This limitation is viewed as insignificant extrasolution activity.  Furthermore the courts have recognized the following computer functions as well-understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity.  	Performing repetitive calculations, Flook, 437 U.S. at 594, 198 USPQ2d at 199 (recomputing or readjusting alarm limit values); Bancorp Services v. Sun Life, 687 F.3d 1266, 1278, 103 USPQ2d 1425, 1433 (Fed. Cir. 2012) ("The computer required by some of Bancorp’s claims is employed only for its most basic function, the performance of repetitive calculations, and as such does not impose meaningful limits on the scope of those claims.") (See MPEP 2106.05(d));
	Mere Data Gathering:  

	ii. Testing a system for a response, the response being used to determine system malfunction, In re Meyers, 688 F.2d 789, 794; 215 USPQ 193, 196-97 (CCPA 1982); (See MPEP 2106.05(g))
	iii. Presenting offers to potential customers and gathering statistics generated based on the testing about how potential customers responded to the offers; the statistics are then used to calculate an optimized price, OIP Technologies, 788 F.3d at 1363, 115 USPQ2d at 1092-93;
	Selecting a particular data source or type of data to be manipulated:
	iii. Selecting information, based on types of information and availability of information in a power-grid environment, for collection, analysis and display, Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354-55, 119 USPQ2d 1739, 1742 (Fed. Cir. 2016);
	Insignificant application:
	ii. Printing or downloading generated menus, Ameranth, 842 F.3d at 1241-42, 120 USPQ2d at 1854-55.As such Examiner does NOT view that independent claim 11:
Improve the functioning of a computer, or to any other technology or technical field 
Apply the judicial exception with, or by use of, a particular machine. See MPEP 2106.05(b) 
Effect a transformation or reduction of a particular article to a different state or thing. See MPEP 2106.05(c)  
Apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception. See MPEP 2106.05(e) and Vanda Memo.
Moreover, Examiner views the claim to be merely generally linking the use of the judicial exception to any method of forecasting transition of seasons. 	The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements are viewed as insignificant extra-solution activity to the generic method of data gathering in a conventional way and, therefore, does not provide an inventive concept.
Examiner further notes that such additional elements are viewed to be well known routine and conventional as evidenced by 
Cook, 2010/0140938
Jones, 2017/0308915
Smith, 2003/0004780
Considering the claim as a whole, one of ordinary skill in the art would not know the practical application of the present invention since the claims do not apply or use the judicial exception in some meaningful ways. Simply implementing the abstract idea with the help of a generic software on a generic computer as a tool to perform an abstract idea cannot integrate a judicial exception into a practical application. Mere instructions to apply an exception using a generic method of forecasting transition of seasons cannot provide an inventive concept. The claim is not patent eligible.

Dependent claims 2-10, 12-20 when analyzed as a whole are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitations fail to establish that the claims are not directed to an abstract idea, as detailed below:  there is no additional elements in the dependent claims that adds a meaningful limitation to the abstract idea to make the claim significantly more than the judicial exception (abstract idea).  	Claims 2-10 recite limitations regarding weather data analysis with steps necessary or routine to implement the abstract idea and thus are not significantly more than the abstract idea.  Furthermore, these limitations are viewed as well-known routine and/or conventional as evidenced by the prior art cited above. 
Claims 12-20 recite the same generic structures already stated in claim 11.  Examiner views the claims to be merely generally linking the use of the judicial exception with the generic structures.  These structure are viewed as routine and conventional to implement the abstract idea and thus are not significantly more than the abstract idea.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims (1, 6-10), (11, 16-20) are rejected under 35 U.S.C. 103 as being unpatentable over Cook (U.S. Pub No. 2010/0140938), in view of Newberry (An Analysis of the Spring-to-Summer Transition in the West Central Plains for Application to Long Range Forecasting, 25 May 2016, Atmospheric and Climate Sciences, 6, 375-393) and Hosking (US 2015/0192697 A1).

Regarding claim 1, Cook teaches 
A method of forecasting a transition from one of four annual seasons to a next annual season in a geographic area, the method comprising ([Para 0024] Seasonal operation controller 215 also includes a processor 225 that is programmed to determine a current season … based on a current date and a predetermined schedule of seasons; [Para 0033] seasonal operation controller 215 includes a remote device communication interface 255 for communicating with a remote device ... receive a season definition ... determine a current season by receiving a current season identifier);	calculating normal daily temperatures in the geographic area for each day of a forecasting period using historical, ([Para 0025] In another embodiment, processor 225 determines a current season based on temperature information. Processor 225 acquires … a plurality of air temperature readings corresponding to a duration of time… Processor 225 calculates an average air temperature for the duration based on the air temperature readings. [Para 0024] Seasonal operation controller 215 also includes a processor 225 that is programmed to determine a current season. In one embodiment, processor 225 determines the current season based on a current date and a predetermined schedule of seasons; [Para 0042] processor 310 may calculate an 		smoothing the normal daily temperatures in the geographic area during the forecasting period ([Para 0025] Processor 225 acquires … a plurality of air temperature readings corresponding to a duration of time ... Processor 225 calculates an average air temperature for the duration based on the air temperature readings. An average may include, for example, a moving average for a time range (e.g., the previous twenty four hours, the previous forty-eight hours, or the previous seven days));
identifying forecasted daily temperatures in the geographic area during the forecasting period (Para 0025] a plurality of air temperature readings corresponding to a duration of time ... Processor 225 calculates an average air temperature for the duration based on the air temperature readings; [Para 0026] determines a season based on the average air temperature and at least one predetermined air temperature threshold. For example, a cold season may be defined as a period of time in which an average air temperature is at or below a predetermine air temperature threshold of 45 degree F; Examiner views that forecasted daily temperatures as the average temperatures calculated from the previous set of 24-hour temperature readings (of the same day in the last few years) that were stored in the memory area of the processor);
comparing the forecasted daily temperatures in the geographic area during the forecasting period with the seasonal transition threshold for the geographic area ([Para 0026] an average air temperature is at or below the predetermined air temperature ; 
		identifying the transition from the one annual season to the next annual season in the geographic area by identifying a time period during which the forecasted daily temperatures in the geographic area meet or exceed the seasonal transition threshold for the geographic area ([Para 0026] determines a season based on the average air temperature and at least one predetermined air temperature threshold. For example, a cold season may be defined as a period of time in which an average air temperature is at or below a predetermine air temperature threshold of 45 degree F, and a warm season may be defined as a period of time in which an average air temperature is above the predetermined air temperature threshold).
Examiner views the transition as both the last day of the previous season and the first day of the next season. Examiner also views the seasonal transition threshold as a predetermined air temperature threshold.
However, Cook is silent to the language of	weather data from at least one previous year for the geographic area	using a cubic spline function 
determining a seasonal transition threshold by determining the smoothed normal daily temperature in the geographic area during a time period that includes the default day of transition from the one annual season to the next annual season.	generating for display, in a user interface, a color-coded map of the geographic area, wherein the color-coding of the map is based on the time-period of the transition.
Nevertheless, Newberry teaches
weather data from at least one previous year for the geographic area ([Page 381. Section 3.1, Line 8-10] The results of this study produced a transition date using each criterion, where data was available, and a final spring-to-summer transition date based on these three criterions for the 68 year period (1948-2015). There were a few years before 1980 in which Jefferson City temperature data were absent, including 1967);
determining a seasonal transition threshold ([Page 380, Section 2.4] The thresholds for surface temperatures were set at fifteen days. The criterion used by [2] for identifying the spring to summer transition date using 500 hPa heights was the start date for the first period of at least 10 consecutive days where the heights are in excess of 5820 m over the entire study region) 
by determining the smoothed normal daily temperature ([Page 382 Line 15-17] daily mean temperature and the final date chosen were similar statistically as Table 3; [Page 390, Section 5, Line 12-13] They [2] used surface temperatures to derive a criterion based on the daily maximum and mean temperatures)
in the geographic area during a time period ([Page 376, Section 1, Line 22-23] The onset of the summer pattern, which is sometimes abrupt, is associated with a period of consistently high temperature; [Page 377, Section 1, Line 7-9] This research will examine interannual variability the temperatures of the region and the spring-to-summer transition over a longer time period than [2])
that includes the default day of transition ([Table 3] ‘Summer temperature’ and ‘Spring temperature’ in Column ‘Variable’ and the transition dates in Column ‘Mean’; [Table 4] the transition dates in Column ‘Mean’; [Page 382 Line 1-3] The average transition date for the entire data set, 1948-2015, is 12 June, not including 1967. The 
from the one annual season to the next annual season ([Page 390, Section 5, Line 11-12] The methodology of [2] for identifying the spring-to-summer transition was used for a longer dataset, this one covering a 68 year period from 1948-2015. They [2] used surface temperatures to derive a criterion based on the daily maximum and mean temperatures, and a 500 hPa height map criterion with the goal of identifying the spring-to-summer transition date for a 20 year period).	generating for display, in a user interface, a color-coded map of the geographic area, wherein the color-coding of the map is based on the time-period of the transition (See Fig 5).	However Newberry is silent to the language of	using a cubic spline function	Nevertheless Hosking teaches	using a cubic spline function (See Para[0025] Cubic splines are a commonly used form for representing this nonlinear relationship. A cubic spline is a smooth function that takes the form of a cubic polynomial in a set of neighboring and non-overlapping intervals. It is defined by a set of parameters equal in number to the number of said non-overlapping intervals..)
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Cook and determine a seasonal transition threshold by determining the smoothed normal daily temperature in the geographic area during a time period that 

Regarding claim 6, Cook teaches
The method of Claim 1, wherein the transition from the one annual season to the next annual season is identified if the forecasted daily temperatures in the geographic area meet or exceed seasonal transition threshold for the geographic area for a threshold number of days during a predetermined time period ([Para 0026] determines a season based on the average air temperature and at least one predetermined air temperature threshold. For example, a cold season may be defined as a period of time in which an average air temperature is at or below a predetermine air temperature a period of time (a threshold number of days) in which an average air temperature is above the predetermined air temperature threshold. The number of thresholds defined is equal to the number of seasons minus one).
Examiner views the transition as both the last day of the previous season and the first day of the next season. Examiner also views a threshold number of days as a period of time in which an average air temperature is above the predetermined air temperature threshold and views the seasonal transition threshold as the predetermined air temperature threshold. Furthermore, Examiner also views the current and/or the next season as the predetermined time period.

Regarding claim 7, Cook teaches
The method of Claim 6, wherein the transition from the one annual season to the next annual season is identified … if the forecasted daily temperatures in the geographic area meet or exceed seasonal transition threshold for the geographic area for a threshold number of days during the predetermined time period ([Para 0026] determines a season based on the average air temperature and at least one predetermined air temperature threshold. For example, a cold season may be defined as a period of time in which an average air temperature is at or below a predetermine air temperature threshold of 45 degree F, and a warm season may be defined as a period of time (a threshold number of days) in which an average air temperature is above the predetermined air temperature threshold. The number of thresholds defined is equal to the number of seasons minus one; [Para 0024] determine a current season... based 
However, Cook does not teach
as one of the days of the predetermined time period.
Nevertheless, Newberry teaches
as one of the days ([Page 381, Section 3.1, Line 6-14] The results of this study produced a transition date using each criterion, where data was available, and a final spring-to-summer transition date ... provide continuity for some of the analyses, and the date identified was June 3 and 4 for each temperature criterion. It was also noted that the 500 hPa height criterion beginning with June 4 was only met for seven consecutive days, and at nine of the ten day period (only one time did not). During the summer as a whole, the longest consecutive period for meeting the criterion was eight days. Thus, a transition date of 4 June for 1967 seems quite plausible based on data used for this analysis)
of the predetermined time period ([Page 380, Section 2.4, Line 1-2, Page 15-20] We used the criterion of [2], which is set in order to filter out synoptic-scale perturbations. The thresholds for surface temperatures were set at fifteen days … The temperature criteria for a summer start date are as follows … using a 15-day window for surface based data is sufficient for removing smaller-scale impacts … a fifteen-day consecutive period where the mean temperature exceeds 70.0˚F (21.1˚C)… a fifteen-
Examiner views the transition as both the last day of the previous season and the first day of the next season. Examiner also views a threshold number of days as a period of time in which an average air temperature is above the predetermined air temperature threshold and views the seasonal transition threshold as the predetermined air temperature threshold. Examiner considers the 15-day window in the either current season or the next season as a form of a predetermined time period. Furthermore, Examiner views one of the days of the predetermined time period as one of the day that is within a 10-day or 15-day window having a temperature exceeding a certain degree. 
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Cook and identify the transition from the one annual season to the next annual season as one of the days of the predetermined time period, such as that of Newberry. One of ordinary skill would have been motivated to modify Cook in view of Newberry, because Newberry examines criteria for annual variability of temperature and is able to narrow down the season transition dates to a period of time for detailed studies. Newberry provides statistical methods such as standard deviations to show how the transition date is narrowed down to one of the days (as listed in Table 3 and 4) based on a four different patterns of criteria.

Regarding claim 8, Cook teaches
The method of Claim 7, wherein the transition from the one annual season to the next annual season is identified … if the forecasted daily temperatures in the geographic area meet or exceed seasonal transition threshold for the geographic area for a threshold number of days during the predetermined time period ([Para 0026] determines a season based on the average air temperature and at least one predetermined air temperature threshold. For example, a cold season may be defined as a period of time in which an average air temperature is at or below a predetermine air temperature threshold of 45 degree F, and a warm season may be defined as a period of time in which an average air temperature is above the predetermined air temperature threshold; [Para 0024] determine a current season... based on a current date and a predetermined schedule of seasons... The predetermined schedule of seasons may indicate that the cold season occupies a first date range (e.g., October 1 through March 31) and that the warm season occupies a second date range (e.g., April 1 through September 30)... selects the operating specification associated with the cold season if the current date falls within the first date range).
However, Cook does not teach
as a first day of the predetermined time period.
Nevertheless, Newberry teaches
as a first day ([Page 380, Section 2.4, Line 15-20] (1) The first date of a fifteen-day consecutive period where the mean temperature exceeds 70.0˚F (21.1˚C), and at least ten of those fifteen days have a temperature at, or exceeding, 75.0˚F (23.9˚C). (2) The first date of a fifteen-day consecutive period where the maximum temperature 
of the predetermined time period ([Page 380, Section 2.4, Line 1-2, Page 15-20] We used the criterion of [2], which is set in order to filter out synoptic-scale perturbations. The thresholds for surface temperatures were set at fifteen days … The temperature criteria for a summer start date are as follows … using a 15-day window for surface based data is sufficient for removing smaller-scale impacts: … a fifteen-day consecutive period where the mean temperature exceeds 70.0˚F (21.1˚C) … a fifteen-day consecutive period where the maximum temperature exceeds 77.0˚F (25.0˚C)). 
Examiner views the transition as both the last day of the previous season and the first day of the next season. Examiner also views a threshold number of days as a period of time in which an average air temperature is above the predetermined air temperature threshold and views the seasonal transition threshold as the predetermined air temperature threshold. Examiner considers the 15-day window in the either current season or the next season as a form of a predetermined time period. Furthermore, Examiner views the first day of the predetermined time period as the first date of a 15-day window having a temperature exceeding a certain degree.
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Cook and identify the transition from the one annual season to the next annual season as one of the days of the predetermined time period, such as that of Newberry. One of ordinary skill would have been motivated to modify Cook in view of Newberry, because Newberry examines how often the daily mean temperatures exceed or drop below the threshold temperature over a consecutive number of days and is able to 

Regarding claim 9, Cook teaches
The method of Claim 1, wherein: 
the transition from Winter to Spring in the geographic area is identified by identifying a time period during which the forecasted daily temperatures in the geographic area are equal to or greater than a Spring seasonal transition threshold for the geographic area ([Para 0026] determines a season based on the average air temperature and at least one predetermined air temperature threshold. For example, a cold season may be defined as a period of time in which an average air temperature is at or below a predetermine air temperature threshold of 45 degree F, and a warm season may be defined as a period of time in which an average air temperature is above the predetermined air temperature threshold); 
the transition from Spring to Summer in the geographic area is identified by identifying a time period during which the forecasted daily temperatures in the geographic area are equal to or greater than a Summer seasonal transition threshold for the geographic area ([Para 0026] determines a season based on the average air temperature and at least one predetermined air temperature threshold. For example, a cold season may be defined as a period of time in which an average air temperature is at or below a predetermine air temperature threshold of 45 degree F, and a warm season may be defined as a period of time in which an average air temperature is above the predetermined air temperature threshold).


Regarding claim 10, Cook teaches
The method of Claim 1, wherein: 
the transition from Summer to Fall in the geographic area is identified by identifying a time period during which the forecasted daily temperatures in the geographic area are equal to or greater than a Fall seasonal transition threshold for the geographic area ([Para 0026] determines a season based on the average air temperature and at least one predetermined air temperature threshold. For example, a cold season may be defined as a period of time in which an average air temperature is at or below a predetermine air temperature threshold of 45 degree F, and a warm season may be defined as a period of time in which an average air temperature is above the predetermined air temperature threshold); 
the transition from Fall to Winter in the geographic area is identified by identifying a time period during which the forecasted daily temperatures in the geographic area are equal to or greater than a Winter seasonal transition threshold for the geographic area ([Para 0026] determines a season based on the average air temperature and at least one predetermined air temperature threshold. For example, a cold season may be defined as a period of time in which an average air temperature is at or below a predetermine air temperature threshold of 45 degree F, and a warm season may be defined as a period of time in which an average air temperature is above the predetermined air temperature threshold).
Examiner views that Cook discloses the idea of the transition of one season to the next and this includes from summer to fall and from fall to winter ([Para 0012] A season is any period of time exhibiting or predicted to exhibit one or more meteorological conditions (e.g., air temperature, wind speed, wind direction, and/or precipitation rate) with relative consistency. In some geographic areas, seasons may be defined primarily based on air temperature. For example, if two seasons are defined, a first season may be a cold season, and a second season may be a warm season. Three seasons may be defined by adding a transitional season, which may occur between the cold season and the warm season and/or between the warm season and the cold season. Seasons may, but need not, coincide with traditional calendar seasons (i.e. winter, spring, summer, and fall).

Regarding claim 11, Cook teaches 
A system for forecasting a transition from one of four annual seasons to a next annual season in a geographic area, the system comprising ([Para 0024] Seasonal operation controller 215 also includes a processor 225 that is programmed to determine a current season … based on a current date and a predetermined schedule of seasons; [Para 0033] seasonal operation controller 215 includes a remote device communication interface 255 for communicating with a remote device ... receive a season definition ... determine a current season by receiving a current season identifier);a historical weather database that stores historical weather data for the geographic area ([Fig. 3] component 305 ‘Memory’; [Para 0034] FIG. 3 is a block diagram illustrating an exemplary wind turbine controller 205 for controlling operation of wind turbine 100 (shown in FIG. 1). Wind turbine controller 205 includes a memory area 305 for storing a plurality of operating specifications. Each operating specification corresponds to a season. Memory area 305 may also include one or more season definitions; [Para 0033] Seasonal operation controller 215 may receive a season definition, an operating specification, an operating parameter set, and/or an operating parameter definition via remote device communication interface 255 and store the received data in memory area 220); Examiner views that the memory stores the historical temperature readings collected by temperature sensors, seasonal transition threshold temperatures, a threshold number of days, and predetermined time period. The seasonal controller may connect to other datasets remotely to retrieve weather data for season definition and determination as needed. 
a weather analysis unit ([Para 0025] Processor 225 calculates an average air temperature for the duration based on the air temperature readings; [Para 0026] 
calculates normal daily temperatures in the geographic area for each day of a forecasting period ([Para 0025] In another embodiment, processor 225 determines a current season based on temperature information. Processor 225 acquires … a plurality of air temperature readings corresponding to a duration of time… Processor 225 calculates an average air temperature for the duration based on the air temperature readings. [Para 0024] Seasonal operation controller 215 also includes a processor 225 that is programmed to determine a current season. In one embodiment, processor 225 determines the current season based on a current date and a predetermined schedule of seasons; [Para 0042] processor 310 may calculate an average air temperature based on temperature values from each air temperature sensor. In some embodiments, controller 205 stores one or more signals and/or operating condition values in memory area 305)
wherein the hyper-local historical weather data relates to a geographically related community ([Para 0025]; wind turbine 100 may include one or more air temperature sensors 210 from which wind turbine controller 205 receives temperature readings; 
		smooths the normal daily temperatures in the geographic area during the forecasting period ([Para 0025] Processor 225 acquires … a plurality of air temperature readings corresponding to a duration of time ... Processor 225 calculates an average air temperature for the duration based on the air temperature readings. An average may include, for example, a moving average for a time range (e.g., the previous twenty four hours, the previous forty-eight hours, or the previous seven days));
identifies forecasted daily temperatures in the geographic area during the forecasting period ([Para 0025] a plurality of air temperature readings corresponding to a duration of time ... Processor 225 calculates an average air temperature for the duration based on the air temperature readings; [Para 0026] determines a season based on the average air temperature and at least one predetermined air temperature threshold. For example, a cold season may be defined as a period of time in which an average air temperature is at or below a predetermine air temperature threshold of 45 degree F; Examiner views that forecasted daily temperatures as the average temperatures calculated from the previous set of 24-hour temperature readings (of the same day in the last few years) stored in the memory area of the processor)
compares the forecasted daily temperatures in the geographic area during the forecasting period with the seasonal transition threshold for the geographic area ([Para 0026] an average air temperature is at or below the predetermined air temperature threshold … an average air temperature is above the predetermined air temperature threshold);
identifies the transition from the one annual season to the next annual season in the geographic area by identifying a time period during which the forecasted daily temperatures in the geographic area meet or exceed the seasonal transition threshold for the geographic area ([Para 0026] determines a season based on the average air temperature and at least one predetermined air temperature threshold. For example, a cold season may be defined as a period of time in which an average air temperature is at or below a predetermine air temperature threshold of 45 degree F, and a warm season may be defined as a period of time in which an average air temperature is above the predetermined air temperature threshold).
Examiner views the transition as both the last day of the previous season and the first day of the next season. Examiner also views the seasonal transition threshold as the predetermined air temperature threshold.	user interface (See Para[005],[0028])
However, Cook is silent to the language of 
weather data from at least one previous year for the geographic area
determines a seasonal transition threshold by determining the smoothed normal daily temperature in the geographic area during a time period that includes the default day of transition from the one annual season to the next annual season;
	generates for display a color-coded map of the geographic area, wherein the color-coding of the map is based on the time-period of the transition.
Nevertheless, Newberry teaches
weather data from at least one previous year for the geographic area ([Page 381. Section 3.1, Line 8-10] The results of this study produced a transition date using each 
determines a seasonal transition threshold ([Page 380, Section 2.4] The thresholds for surface temperatures were set at fifteen days. The criterion used by [2] for identifying the spring to summer transition date using 500 hPa heights was the start date for the first period of at least 10 consecutive days where the heights are in excess of 5820 m over the entire study region) 
by determining the smoothed normal daily temperature ([Page 382 Line 15-17] daily mean temperature and the final date chosen were similar statistically as Table 3; [Page 390, Section 5, Line 12-13] They [2] used surface temperatures to derive a criterion based on the daily maximum and mean temperatures)
in the geographic area during a time period ([Page 376, Section 1, Line 22-23] The onset of the summer pattern, which is sometimes abrupt, is associated with a period of consistently high temperature; [Page 377, Section 1, Line 7-9] This research will examine interannual variability the temperatures of the region and the spring-to-summer transition over a longer time period than [2])
that includes the default day of transition ([Table 3] ‘Summer temperature’ and ‘Spring temperature’ in Column ‘Variable’ and the transition dates in Column ‘Mean’; [Table 4] the transition dates in Column ‘Mean’; [Page 382 Line 1-3] The average transition date for the entire data set, 1948-2015, is 12 June, not including 1967. The median transition date is also 12 June, and the median values for all variables in Table 
from the one annual season to the next annual season ([Page 390, Section 5, Line 11-12] The methodology of [2] for identifying the spring-to-summer transition was used for a longer dataset, this one covering a 68 year period from 1948-2015. They [2] used surface temperatures to derive a criterion based on the daily maximum and mean temperatures, and a 500 hPa height map criterion with the goal of identifying the spring-to-summer transition date for a 20 year period).	generates for display a color-coded map of the geographic area, wherein the color-coding of the map is based on the time-period of the transition. (See Fig 5).	However Newberry is silent to the language of	using a cubic spline function	Nevertheless Hosking teaches	using a cubic spline function (See Para[0025] Cubic splines are a commonly used form for representing this nonlinear relationship. A cubic spline is a smooth function that takes the form of a cubic polynomial in a set of neighboring and non-overlapping intervals. It is defined by a set of parameters equal in number to the number of said non-overlapping intervals..)
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Cook and determine a seasonal transition threshold by determining the smoothed normal daily temperature in the geographic area during a time period that includes the default day of transition from the one annual season to the next annual season, and use hyper-local historical weather data from at least one previous year for 

Regarding claim 16, Cook teaches
The system of Claim 11, wherein the weather analysis unit identifies the transition from the one annual season to the next annual season if the forecasted daily temperatures in the geographic area meet or exceed seasonal transition threshold for the geographic area for a threshold number of days during a predetermined time period ([Para 0026] determines a season based on the average air temperature and at least one predetermined air temperature threshold. For example, a cold season may be defined as a period of time in which an average air temperature is at or below a predetermine air temperature threshold of 45 degree F, and a warm season may be defined as a period of time (a threshold number of days) in which an average air the predetermined air temperature threshold. The number of thresholds defined is equal to the number of seasons minus one).
Examiner views the transition as both the last day of the previous season and the first day of the next season. Examiner also views a threshold number of days as a period of time in which an average air temperature is above the predetermined air temperature threshold and views the seasonal transition threshold as the predetermined air temperature threshold. Furthermore, Examiner also views the current and/or the next season as the predetermined time period.

Regarding claim 17, Cook teaches
The system of Claim 16, wherein the weather analysis unit identifies the transition from the one annual season to the next annual season … if the forecasted daily temperatures in the geographic area meet or exceed seasonal transition threshold for the geographic area for a threshold number of days during the predetermined time period ([Para 0026] determines a season based on the average air temperature and at least one predetermined air temperature threshold. For example, a cold season may be defined as a period of time in which an average air temperature is at or below a predetermine air temperature threshold of 45 degree F, and a warm season may be defined as a period of time (a threshold number of days) in which an average air temperature is above the predetermined air temperature threshold. The number of thresholds defined is equal to the number of seasons minus one; [Para 0024] determine a current season... based on a current date and a predetermined schedule of seasons... The predetermined schedule of seasons may indicate that the cold season occupies a 
However, Cook does not teach
as one of the days of the predetermined time period.
Nevertheless, Newberry teaches
as one of the days ([Page 381, Section 3.1, Line 6-14] The results of this study produced a transition date using each criterion, where data was available, and a final spring-to-summer transition date ... provide continuity for some of the analyses, and the date identified was June 3 and 4 for each temperature criterion. It was also noted that the 500 hPa height criterion beginning with June 4 was only met for seven consecutive days, and at nine of the ten day period (only one time did not). During the summer as a whole, the longest consecutive period for meeting the criterion was eight days. Thus, a transition date of 4 June for 1967 seems quite plausible based on data used for this analysis)
of the predetermined time period ([Page 380, Section 2.4, Line 1-2, Page 15-20] We used the criterion of [2], which is set in order to filter out synoptic-scale perturbations. The thresholds for surface temperatures were set at fifteen days … The temperature criteria for a summer start date are as follows … using a 15-day window for surface based data is sufficient for removing smaller-scale impacts … a fifteen-day consecutive period where the mean temperature exceeds 70.0˚F (21.1˚C)… a fifteen-
Examiner views the transition as both the last day of the previous season and the first day of the next season. Examiner also views a threshold number of days as a period of time in which an average air temperature is above the predetermined air temperature threshold and views the seasonal transition threshold as the predetermined air temperature threshold. Examiner considers the 15-day window in the either current season or the next season as a form of a predetermined time period. Furthermore, Examiner views one of the days of the predetermined time period as one of the day that is within a 10-day or 15-day window having a temperature exceeding a certain degree. 
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Cook and identify the transition from the one annual season to the next annual season as one of the days of the predetermined time period, such as that of Newberry. One of ordinary skill would have been motivated to modify Cook in view of Newberry, because Newberry examines criteria for annual variability of temperature and is able to narrow down the season transition dates to a period of time for detailed studies. Newberry provides statistical methods such as standard deviations to show how the transition date is narrowed down to one of the days (as listed in Table 3 and 4) based on a four different patterns of criteria.

Regarding claim 18, Cook teaches
The system of Claim 17, wherein the weather analysis unit identifies the transition from the one annual season to the next annual season … if the forecasted daily temperatures in the geographic area meet or exceed seasonal transition threshold for the geographic area for a threshold number of days during the predetermined time period ([Para 0026] determines a season based on the average air temperature and at least one predetermined air temperature threshold. For example, a cold season may be defined as a period of time in which an average air temperature is at or below a predetermine air temperature threshold of 45 degree F, and a warm season may be defined as a period of time in which an average air temperature is above the predetermined air temperature threshold; [Para 0024] determine a current season... based on a current date and a predetermined schedule of seasons... The predetermined schedule of seasons may indicate that the cold season occupies a first date range (e.g., October 1 through March 31) and that the warm season occupies a second date range (e.g., April 1 through September 30)... selects the operating specification associated with the cold season if the current date falls within the first date range).
However, Cook does not teach
as a first day of the predetermined time period.
Nevertheless, Newberry teaches
as a first day ([Page 380, Section 2.4, Line 15-20] (1) The first date of a fifteen-day consecutive period where the mean temperature exceeds 70.0˚F (21.1˚C), and at least ten of those fifteen days have a temperature at, or exceeding, 75.0˚F (23.9˚C). (2) The first date of a fifteen-day consecutive period where the maximum temperature 
of the predetermined time period ([Page 380, Section 2.4, Line 1-2, Page 15-20] We used the criterion of [2], which is set in order to filter out synoptic-scale perturbations. The thresholds for surface temperatures were set at fifteen days … The temperature criteria for a summer start date are as follows … using a 15-day window for surface based data is sufficient for removing smaller-scale impacts: … a fifteen-day consecutive period where the mean temperature exceeds 70.0˚F (21.1˚C) … a fifteen-day consecutive period where the maximum temperature exceeds 77.0˚F (25.0˚C)). 
Examiner views the transition as both the last day of the previous season and the first day of the next season. Examiner also views a threshold number of days as a period of time in which an average air temperature is above the predetermined air temperature threshold and views the seasonal transition threshold as the predetermined air temperature threshold. Examiner considers the 15-day window in the either current season or the next season as a form of a predetermined time period. Furthermore, Examiner views the first day of the predetermined time period as the first date of a 15-day window having a temperature exceeding a certain degree.
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Cook and identify the transition from the one annual season to the next annual season as one of the days of the predetermined time period, such as that of Newberry. One of ordinary skill would have been motivated to modify Cook in view of Newberry, because Newberry examines how often the daily mean temperatures exceed or drop below the threshold temperature over a consecutive number of days and is able to 

Regarding claim 19, Cook teaches
The method of Claim 11, wherein 
the weather analysis unit identifies the transition from Winter to Spring in the geographic area by identifying a time period during which the forecasted daily temperatures in the geographic area are equal to or greater than a Spring seasonal transition threshold for the geographic area ([Para 0026] determines a season based on the average air temperature and at least one predetermined air temperature threshold. For example, a cold season may be defined as a period of time in which an average air temperature is at or below a predetermine air temperature threshold of 45 degree F, and a warm season may be defined as a period of time in which an average air temperature is above the predetermined air temperature threshold); 
The method of Claim 11, wherein 
the weather analysis unit identifies the transition from Spring to Summer in the geographic area by identifying a time period during which the forecasted daily temperatures in the geographic area are equal to or greater than a Summer seasonal transition threshold for the geographic area ([Para 0026] determines a season based on the average air temperature and at least one predetermined air temperature threshold. For example, a cold season may be defined as a period of time in which an average air temperature is at or below a predetermine air temperature threshold of 45 degree F, .
Examiner views that Cook discloses the idea of the transition of one season to the next and this includes from winter to spring and from spring to summer ([Para 0012] A season is any period of time exhibiting or predicted to exhibit one or more meteorological conditions (e.g., air temperature, wind speed, wind direction, and/or precipitation rate) with relative consistency. In some geographic areas, seasons may be defined primarily based on air temperature. For example, if two seasons are defined, a first season may be a cold season, and a second season may be a warm season. Three seasons may be defined by adding a transitional season, which may occur between the cold season and the warm season and/or between the warm season and the cold season. Seasons may, but need not, coincide with traditional calendar seasons (i.e. winter, spring, summer, and fall).

Regarding claim 20, Cook teaches
The method of Claim 11, wherein 
the weather analysis unit identifies the transition from Summer to Fall in the geographic area by identifying a time period during which the forecasted daily temperatures in the geographic area are equal to or greater than a Fall seasonal transition threshold for the geographic area ([Para 0026] determines a season based on the average air temperature and at least one predetermined air temperature threshold. For example, a cold season may be defined as a period of time in which an average air temperature is at or below a predetermine air temperature threshold of 45 degree F, ; 
the weather analysis unit identifies the transition from Fall to Winter in the geographic area by identifying a time period during which the forecasted daily temperatures in the geographic area are equal to or greater than a Winter seasonal transition threshold for the geographic area ([Para 0026] determines a season based on the average air temperature and at least one predetermined air temperature threshold. For example, a cold season may be defined as a period of time in which an average air temperature is at or below a predetermine air temperature threshold of 45 degree F, and a warm season may be defined as a period of time in which an average air temperature is above the predetermined air temperature threshold).
Examiner views that Cook discloses the idea of the transition of one season to the next and this includes from summer to fall and from fall to winter ([Para 0012] A season is any period of time exhibiting or predicted to exhibit one or more meteorological conditions (e.g., air temperature, wind speed, wind direction, and/or precipitation rate) with relative consistency. In some geographic areas, seasons may be defined primarily based on air temperature. For example, if two seasons are defined, a first season may be a cold season, and a second season may be a warm season. Three seasons may be defined by adding a transitional season, which may occur between the cold season and the warm season and/or between the warm season and the cold season. Seasons may, but need not, coincide with traditional calendar seasons (i.e. winter, spring, summer, and fall).

Claims (2-5), (12-15) are rejected under 35 U.S.C. 103 as being unpatentable over Cook (U.S. Pub No. 2010/0140938), in view of Newberry (An Analysis of the Spring-to-Summer Transition in the West Central Plains for Application to Long Range Forecasting, 25 May 2016, Atmospheric and Climate Sciences, 6, 375-393) and Hosking (US 2015/0192697 A1), as applied to claim (1), (11) respectively above, and further in view of Huld (Estimating average daytime and daily temperature profiles within Europe, December 2006, Environmental Modelling and Software 21, 1650-1661).

Regarding claim 2, Cook does not teach
The method of Claim 1, wherein the forecasted daily temperatures are calculated based on both forecasted temperatures and forecasted ambient temperatures in the geographic area for each day of a forecasting period.
Nevertheless, Huld teaches 
the forecasted daily temperatures are calculated ([Page 1657 Equation 14] variable Tm, the module temperature) based on both the forecasted temperatures ([Page 1657 Equation 14] variable TNOCT, the nominal operating cell temperature) and forecasted ambient temperatures ([Page 1657 Equation 14] variable Tamb, the ambient temperature) in the geographic area for each day of a forecasting period.
Examiner views Tm in the prior art as a form of forecasted daily temperature.  It is a function of TNOCT, which represents a form of forecasted temperature, and Tamb, which corresponds to forecasted ambient temperature.
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Cook and calculate forecasted daily temperatures based on forecasted temperatures and forecasted ambient temperatures in the geographic area for each day of a forecasting period, such as that of Huld. One of ordinary skill would have been motivated to modify Cook in view of Huld, because Huld demonstrates analytical knowledge for forecasting daily temperature variability by incorporating how both the forecasted cell operating temperature and forecasted ambient temperature would affect the outcome of the forecasted temperature of interest. 

Regarding claim 3, Cook does not teach
The method of claim 2, wherein the forecasted ambient temperatures are calculated based on the forecasted temperatures and at least one of forecasted humidity, forecasted cloud cover, forecasted sun intensity, or forecasted wind speed.
Nevertheless, Huld teaches
the forecasted ambient temperatures ([Page 1657 Equation 14] variable Tm, the module temperature) are calculated based on the forecasted temperatures ([Page 1657 Equation 14] variable TNOCT, the nominal operating cell temperature) and at least one of forecasted humidity, forecasted cloud cover, forecasted sun intensity ([Page 1657 Equation 14] variable Gi, the in-plane solar irradiance), or forecasted wind speed.
Examiner views Tm as a form of forecasted ambient temperature. Tm is a function of both TNOCT, which correspond to forecasted temperature, and Gi, which is a form of forecasted sun intensity.
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Cook and calculate forecasted ambient temperature based on forecasted temperatures and at least one of forecasted humidity, forecasted cloud cover, forecasted sun intensity, or forecasted wind speed, such as that of Huld. One of ordinary skill would have been motivated to modify Cook in view of Huld, because Huld has the analytical understanding of showing the relationship of how in-plane solar irradiance plays the part of predicting the forecasted ambient temperature, which is at least dependent upon the forecasted air temperature around it and forecasted sun intensity.

Regarding claim 4, Cook does not teach
The method of Claim 1, wherein the normal daily temperatures are calculated based on both temperatures and ambient temperatures in the geographic area for each day of a forecasting period. 
Nevertheless, Huld teaches
the normal daily temperatures are calculated ([Page 1657 Equation 14]  variable Tm the module temperature) based on both temperatures ([Page 1657 Equation 14] variable TNOCT, the nominal operating cell temperature) and ambient temperatures ([Page 1657 Equation 14] variable Tamb, the ambient temperature) in the geographic area for each day of a forecasting period.
Examiner views Tm in the prior art as a form of normal daily temperature.  It is a function of TNOCT, which represents a form of temperature, and Tamb, which corresponds to an ambient temperature.
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Cook and calculate normal daily temperatures based on temperatures and ambient temperatures in the geographic area for each day of a forecasting period, such 

Regarding claim 5, Cook does not teach
The method of Claim 4, wherein the ambient temperatures are calculated based on the temperatures and at least one of humidity, cloud cover, sun intensity, or wind speed.
Nevertheless, Huld teaches
the ambient temperatures are calculated ([Page 1657 Equation 14]  variable Tm, the module temperature) based on 
the temperatures ([Page 1657 Equation 14] variable TNOCT, the nominal operating cell temperature) and at least one of humidity, cloud cover, 
sun intensity ([Page 1657 Equation 14] variable Gi, the in-plane solar irradiance), or wind speed .
Examiner views Tm as a form of ambient temperature. Tm is a function of both TNOCT, which correspond to temperature, and Gi, which is a form of sun intensity.
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Cook and calculate ambient temperature based on temperatures and at least one of humidity, cloud cover, sun intensity, or wind speed, such as that of Huld.	One of ordinary skill would have been motivated to modify Cook in view of Huld, because Huld has the analytical understanding of showing the relationship of how in-plane solar ambient temperature, which is at least dependent upon the air temperature around it and sun intensity.

Regarding claim 12, Cook does not teach
The system of Claim 11, wherein the weather analysis unit calculates the forecasted daily temperatures based on both forecasted temperatures and forecasted ambient temperatures in the geographic area for each day of a forecasting period.
Nevertheless, Huld teaches 
calculates the forecasted daily temperatures ([Page 1657 Equation 14] variable Tm, the module temperature) based on both 
forecasted temperatures ([Page 1657 Equation 14] variable TNOCT, the nominal operating cell temperature) and 
forecasted ambient temperatures ([Page 1657 Equation 14] variable Tamb, the ambient temperature) in the geographic area for each day of a forecasting period.
Examiner views Tm in the prior art as a form of forecasted daily temperature.  It is a function of TNOCT, which represents a form of forecasted temperature, and Tamb, which corresponds to a forecasted ambient temperature.
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Cook and calculate forecasted daily temperatures based on forecasted temperatures and forecasted ambient temperatures in the geographic area for each day of a forecasting period, such as that of Huld. One of ordinary skill would have been motivated to modify Cook in view of Huld, because Huld demonstrates analytical knowledge for forecasting daily temperature variability by incorporating how both the  ambient temperature would affect the outcome of the forecasted temperature of interest. 

Regarding claim 13, Cook does not teach
The system of Claim 12, wherein the forecasted ambient temperatures are calculated based on the forecasted temperatures and at least one of forecasted humidity, forecasted cloud cover, forecasted sun intensity, or forecasted wind speed.
Nevertheless, Huld teaches
the forecasted ambient temperatures ([Page 1657 Equation 14] variable Tm, the module temperature) are calculated based on 
the forecasted temperatures ([Page 1657 Equation 14] variable TNOCT, the nominal operating cell temperature) and 
at least one of forecasted humidity, forecasted cloud cover, forecasted sun intensity ([Page 1657 Equation 14] variable Gi, the in-plane solar irradiance), or forecasted wind speed.
Examiner views Tm as a form of forecasted ambient temperature. Tm is a function of both TNOCT, which correspond to forecasted temperature, and Gi, which is a form of forecasted sun intensity.
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Cook and calculate forecasted ambient temperature based on forecasted temperatures and at least one of forecasted humidity, forecasted cloud cover, forecasted sun intensity, or forecasted wind speed, such as that of Huld. One of ordinary skill would have been motivated to modify Cook in view of Huld, because Huld forecasted ambient temperature, which is at least dependent upon the forecasted air temperature around it and forecasted sun intensity.

Regarding claim 14, Cook does not teach
The system of Claim 11, wherein the weather analysis unit calculates the normal daily temperatures based on both temperatures and ambient temperatures in the geographic area for each day of a forecasting period. 
Nevertheless, Huld teaches
		the normal daily temperatures are calculated ([Page 1657 Equation 14]  variable Tm the module temperature) based on both temperatures ([Page 1657 Equation 14] variable TNOCT, the nominal operating cell temperature) and ambient temperatures ([Page 1657 Equation 14] variable Tamb, the ambient temperature) in the geographic area for each day of a forecasting period.
Examiner views Tm in the prior art as a form of normal daily temperature.  It is a function of TNOCT, which represents a form of temperature, and Tamb, which corresponds to an ambient temperature.
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Cook and calculate normal daily temperatures based on temperatures and temperatures in the geographic area for each day of a forecasting period, such as that of Huld. One of ordinary skill would have been motivated to modify Cook in view of Huld, because Huld demonstrates analytical knowledge for estimating daily temperature 

Regarding claim 15, Cook does not teach
The system of Claim 14, wherein the ambient temperatures are calculated based on the temperatures and at least one of humidity, cloud cover, sun intensity, or wind speed.
Nevertheless, Huld teaches
the ambient temperatures are calculated ([Page 1657 Equation 14]  variable Tm, the module temperature) based on 
the temperatures ([Page 1657 Equation 14] variable TNOCT, the nominal operating cell temperature) and 
at least one of humidity, cloud cover, sun intensity ([Page 1657 Equation 14] variable Gi, the in-plane solar irradiance), or wind speed .
Examiner views Tm as a form of ambient temperature. Tm is a function of both TNOCT, which correspond to temperature, and Gi, which is a form of sun intensity.
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Cook and calculate ambient temperature based on temperatures and at least one of humidity, cloud cover, sun intensity, or wind speed, such as that of Huld. One of ordinary skill would have been motivated to modify Cook in view of Huld, because Huld has the analytical understanding of showing the relationship of how in-plane solar irradiance plays the part of predicting the ambient temperature, which is at least dependent upon the air temperature around it and sun intensity.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOSHIHISA ISHIZUKA whose telephone number is (571)270-7050. The examiner can normally be reached M-F 11:00-7:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alessandro Amari can be reached on (571) 272-2306. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

YOSHIHISA . ISHIZUKA
Examiner
Art Unit 2863



/YOSHIHISA ISHIZUKA/Primary Examiner, Art Unit 2863